NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                         OCT 25 2013

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

SALVADOR ORLANDO SIFONTES,                       No. 12-72111

               Petitioner,                       Agency No. A091-614-656

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted October 15, 2013**

Before:        FISHER, GOULD, and BYBEE, Circuit Judges.

       Salvador Orlando Sifontes, a native and citizen of El Salvador, petitions pro

se for review of an order of the Board of Immigration Appeals (“BIA”) denying his

motion to reopen based on ineffective assistance of counsel. We have jurisdiction

under 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
motion to reopen and review de novo claims of ineffective assistance of counsel.

Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir. 2004). We deny the petition for

review.

      The BIA did not abuse its discretion by denying Sifontes’s motion to reopen

due to his failure to demonstrate prejudice from his former attorney’s improper

filing of his first motion to reopen and failure to inform him of his right to petition

for review of the agency’s rejection of that motion, where his first motion to

reopen presented no plausible grounds for success on the merits either in the first

instance before the BIA or on review before this court. See Rojas-Garcia v.

Ashcroft, 339 F.3d 814, 826 (9th Cir. 2003) (holding that the absence of “plausible

grounds for relief” rebuts the presumption of prejudice); cf. Singh, 367 F.3d

at 1190 (stating that the presumption of prejudice is sustained if the petitioner’s

claim “could plausibly succeed on the merits”).

      To the extent that Sifontes seeks to renew his motion for a stay of removal,

we deny this request as moot.

      PETITION FOR REVIEW DENIED.




                                           2                                     12-72111